NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 13 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

EDUARDO JESUS-MARTINEZ, AKA                     No.    19-73126
Eduardo Jesus Esteban-Domingo,
                                                Agency No. A205-991-069
                Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 10, 2021**
                                 Pasadena, California

Before: BYBEE and BRESS, Circuit Judges, and CARDONE,*** District Judge.

      Petitioner Eduardo Jesus-Martinez, a native and citizen of Guatemala,

petitions for review of an order entered by the Board of Immigration Appeals


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Kathleen Cardone, United States District Judge for the
Western District of Texas, sitting by designation.
(“BIA”) affirming an immigration judge’s (“IJ”) denial of his application for

asylum and withholding of removal under the Immigration and Nationality Act and

for protection under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review the agency’s adverse credibility

determination for substantial evidence. Shrestha v. Holder, 590 F.3d 1034, 1039–

40 (9th Cir. 2010). We deny the petition.

      1.    Substantial evidence supports the agency’s adverse credibility

determination. Petitioner testified inconsistently regarding his departure from

Guatemala and his arrest history. Those inconsistencies were not trivial, but rather

went to the heart of his claim. See id. at 1046–47; Zamanov v. Holder, 649 F.3d

969, 973 (9th Cir. 2011) (holding that petitioner’s past arrests “went to the core of

his alleged fear of political persecution”). And his explanations, including that he

“was nervous and . . . had forgotten certain facts, were unconvincing.” See

Aguilar Fermin v. Barr, 958 F.3d 887, 892 (9th Cir. 2020) (internal quotation

marks omitted). Likewise, his explanation that he feared mistreatment by

immigration officials was not adequately raised before the IJ. Finally, the agency

properly relied on the Form I-213 as a source of impeachment because Petitioner

testified that he made the statements at issue. Even if he later retracted one of

those statements, “[w]here there are two permissible views of the evidence, the

factfinder’s choice between them cannot be clearly erroneous.” Rodriguez v.


                                          2
Holder, 683 F.3d 1164, 1171 (9th Cir. 2012) (quoting Anderson v. Bessemer

City, 470 U.S. 564, 573–74 (1985)). Thus, Petitioner’s “inability to consistently

describe the underlying events that gave rise to his fear was an important factor

that could be relied upon by the IJ in making an adverse credibility determination.”

See Shrestha, 590 F.3d at 1047. And without credible testimony, the remaining

evidence in the record did not establish Petitioner’s eligibility for asylum or

withholding of removal. See Wang v. Sessions, 861 F.3d 1003, 1009 (9th Cir.

2017).

      2.     Substantial evidence also supports the agency’s denial of CAT

protection. Although an adverse credibility determination “does not necessarily

preclude eligibility for CAT relief,” such relief may be denied where, as here, the

claim is “based on the same statements that the BIA determined to be not credible

in the asylum context.” Id. (internal quotation marks and citations omitted).

Without Petitioner’s testimony, the country conditions reports and other evidence

in the record do not demonstrate that Petitioner “is likely to be tortured, rather

than persecuted,” see Wakkary v. Holder, 558 F.3d 1049, 1068 (9th Cir. 2009), nor

that he “personally will face torture,” see Mukulumbutu v. Barr, 977 F.3d 924, 928

(9th Cir. 2020). Indeed, Petitioner does not dispute that similarly situated family

members have remained in Guatemala without being subjected to such harm. See

Santos-Lemus v. Mukasey, 542 F.3d 738, 748 (9th Cir. 2008), abrogated on other


                                          3
grounds by Henriquez-Rivas v. Holder, 707 F.3d 1081 (9th Cir. 2013) (en banc).

Thus, the agency could properly deny CAT protection.

     The petition for review is DENIED.




                                       4